Citation Nr: 1031548	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to vocational rehabilitation and employment services 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to June 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 


FINDINGS OF FACT

1.  The Veteran is service-connected for pulmonary emphysema, 
evaluated as 10 percent disabling, and facial scars, both 
evaluated as noncompensably disabling. 

2.  The Veteran's service-connected disabilities do not 
materially or substantially contribute to an impairment of 
employability and the effects of an impairment of employability 
have been overcome such that he does not have an employment 
handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation and employment services under Chapter 31 of Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.50, 
21.51 (2006), (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held, however, that the notice and duty to assist provisions 
of the VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code, and do not apply in vocational rehabilitation 
benefits which are governed by Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 
Vet. App. 435 (2004).

VA vocational rehabilitation programs have their own provisions 
that address notification and assistance.  Under 38 C.F.R. § 
21.420(a), "VA will inform a Veteran in writing of findings 
affecting receipt of benefits and services under Chapter 31."  
In the instant case, the Veteran was provided with a letter in 
July 2005 explaining VA's Vocational Rehabilitation and 
Employment Services.  Additionally, he attended an orientation in 
December 2005 that informed him further of the program's 
requirements.  Moreover, the Veteran received a copy of the 
decision denying his claim, and a statement of the case showing 
the evidence considered and the reasons why the claim remained 
denied.  The RO has obtained relevant records and information 
regarding the Veteran's employment status.  Accordingly, that 
Board finds that the Veteran has been informed in writing of 
findings affecting his receipt of vocational rehabilitation 
benefits and services.

II.  Analysis

As a preliminary matter, the Board notes that VA published new 
regulations amending 38 C.F.R. §§ § 21.50, 21.51, 21.52 during 
the pendency of the Veteran's appeal [see 72 Fed. Reg. 14042 
(March 26, 2007)], which were effective as of April 25, 2007.  
While the Veteran's claim was still pending at such time, he has 
not been advised as to the amended regulations.  However, since 
entitlement under both versions of the regulations require that 
the Veteran have a service-connected disability of 20 percent or 
more and to not have overcome the effects of the impairment to 
employability, which is defined similarly in the old and new 
versions, and this is the basis for the denial of the benefit, no 
harm results to the Veteran by reason of this error.

The purpose of vocational training under Chapter 31, Title 38, 
United States Code, is to enable Veterans with service-connected 
disabilities to achieve maximum independence in daily living and, 
to the maximum extent feasible, to become employable and to 
obtain and maintain suitable employment.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. § 21.1 (2006), (2009).

A Veteran is entitled to a rehabilitation program under Chapter 
31 if the Veteran has a service-connected disability rated at 20 
percent or more and is determined by the Secretary to be in need 
of rehabilitation because of an employment handicap.  38 U.S.C.A. 
§ 3102 (West 2002); 38 C.F.R. § 21.40 (2006), (2009).

An employment handicap is "an impairment, resulting in 
substantial part from a [service-connected disability rated at 20 
percent or more], of a Veteran's ability to prepare for, obtain, 
or retain employment consistent with such Veteran's abilities, 
aptitudes, and interests."  38 U.S.C.A. § 3101(1) (West 2002).

To establish that an individual has an employment handicap, each 
of the following conditions must be met: (a) the individual has 
an impairment of employability; which includes Veterans who are 
qualified for suitable employment, but do not obtain or retain 
such employment for reasons not within their control; (b) the 
Veteran's service-connected disability materially contributes to 
the impairment of employability; and (c) the Veteran has not 
overcome the effects of the impairment of employability through 
employment in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51 (2006), 
(2009).

Employment impairment is an impairment of the ability to prepare 
for, obtain, or keep employment in an occupation consistent with 
an individual's abilities, aptitudes, and interests.  38 C.F.R. § 
21.51 (2006), (2009).  The effects of a employability impairment 
are overcome through employment in, or qualifying for employment 
in, an occupation consistent with the individual's abilities, 
aptitudes, or interests.  Id.  Service-connected disabilities 
must have an identifiable, measurable, or observable causative 
effect on the overall employability impairment, but need not be 
the sole or primary cause of the employment handicap.  Id.

A separate determination whether a serious employment handicap 
exists shall be made in each case in which an employment handicap 
is found.  38 C.F.R. § 21.52 (2006), (2009).

Historically, the Veteran initially applied for vocational 
rehabilitation and education services in December 1999.  At such 
time, he indicated that he was receiving a 10 percent disability 
rating from VA for obstructive airway disease and lacerations of 
the forehead and cheek.  He reported that he was interested in 
going to college or vocational school; wished to become more 
independent in daily living, and was curious as to what VA had 
available.  The Veteran further indicated that he had a high 
school diploma.

In a January 2000 Assessment of Veteran's Entitlement/Feasibility 
of Vocational Goal/Level of Services Worksheet, it was noted that 
the Veteran had a combined service-connected disability rating of 
10 percent.  Additionally, serious employment handicaps of number 
of disabling condition, negative attitudes toward the disabled, 
unstable work history, lack of education/training for suitable 
employment, and a pattern of reliance on government support 
programs were noted.  As such, it was determined that the Veteran 
had a serious employment handicap.  It was also noted that, in 
addition to the Veteran's service-connected disabilities of 
pulmonary emphysema and facial scars, he had nonservice-connected 
disabilities of Bulbar palsy, migraines, and leg and back 
problems.  Regarding the impact such impairments have on his 
ability to work, it was recorded that, due to his service-
connected disabilities, he had difficulty with fumes, odors, 
cold, heat, heave exertion, climbing, and outdoors.  Relevant to 
his nonservice-connected disabilities, the Veteran had difficulty 
with lifting, carrying, pushing, pulling, walking, and bright 
lights.  It was noted that the Veteran's service-connected 
disabilities materially contributed to the impairment.  It was 
further observed that the Veteran had a high school diploma, but 
his current level of education/training was not suitable for 
employment.  

It was determined that the Veteran had not developed skills and 
did not have education/training for employment purposes.  
Additionally, his unemployment was outside the Veteran's control 
and he was determined to have an employment handicap.  It was 
also noted that the Veteran's skills were not compatible with his 
limits.

Therefore, based on the foregoing determinations, the Veteran was 
advised in a January 2000 letter that he was entitled to services 
under the Vocational Rehabilitation program.  He was further 
informed that the next step of the process was an assessment of 
his interests, abilities, and skills through an interview and a 
questionnaire.

In a January 2000 Vocational Rehabilitation Questionnaire, the 
Veteran indicated he wished to utilize such services to be able 
to work and run his own business.  He reported that he was 
interested in auto mechanics and business ownership.  The Veteran 
indicated that, after his discharge from the military in June 
1991, he worked in road construction in 1992 followed by used car 
sales/vehicle detailing until he was injured on the job in 
November 1997 through which his disability extended until July 
1999.  He stated that he would not be able to return to work for 
a former employer as a truck fell on him, causing injury to his 
leg and back, and there were no suitable jobs in the area as most 
required lifting more than he should.  Relevant to his service-
connected disabilities, the Veteran indicated that such limited 
him in that he had difficulty with any smoke, heavy exercise, and 
breathing as well as headaches.  He further stated that such 
prevented him from doing strenuous work and that being around 
people who smoke seriously hampers his breathing ability.  The 
Veteran reported that, in order to improve his ability to work 
regularly, he needed the knowledge as to how to run, work, and 
operate his own business in order for him to control his own work 
environment.  He indicated that he felt that, in a controlled 
environment, his disability should not hamper him.  The Veteran 
reported that he received no assistance from government programs, 
but indicated that he previously received Worker's Compensation 
for his back and leg injury for a year and a half.  

Thereafter, he was notified in an April 2000 of his appointment 
to continue VA's consideration of his application for vocational 
rehabilitation services.  However, in response to such letter, 
the Veteran called to advise VA that he wished to close his 
application for VA vocational rehabilitation.  He indicated that 
he started his own business and had no time for training.  The 
Veteran reported that he could use some business assistance and 
was advised of various programs.  He indicated that he wished to 
close his application and, if his business does not work out, he 
would reapply.  

Therefore, in an April 2000 letter, the Veteran was informed that 
all action on his claim for vocational rehabilitation benefits 
has been suspended and his case was placed in discontinued 
status.  He was notified that such action was taken as he did not 
complete the required evaluation.  

In this regard, the Board observes that the Veteran's December 
1999 claim resulted in an entitlement determination that was made 
without an interview.  Specifically, the April 2000 letter 
informed him that, in order to continue VA's consideration of his 
application, an interview was scheduled.  In response, the 
Veteran closed his application.  As such, the Veteran's case was 
placed in discontinued status.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  VA 
will discontinue the Veteran's case and assign the case to 
discontinued status following assignment to interrupted status as 
provided in 38 C.F.R. § 21.197 for reasons including but not 
limited to the following: (1) Veteran declines to initiate or 
continue rehabilitation process; (2) unsatisfactory conduct and 
cooperation; (3) end of eligibility and entitlement occurs; (4) 
medical and related problems; (5) Veteran voluntarily withdraws 
from the program; and (6) Veteran's failure to progress in the 
program.  

Except as noted, assignment of the Veteran's case to the same 
status from which the Veteran was discontinued or to a different 
one requires that VA first find: (1) The reason for the 
discontinuance has been removed; and (2) VA has redetermined his 
or her eligibility and entitlement under Chapter 31. 

In this case, the Board finds that the Veteran's application was 
properly placed in discontinued status as he did not complete the 
required evaluation and requested that his application be closed.   

Thereafter, in July 2005, the Veteran again submitted a Disabled 
Veterans Application for Vocational Rehabilitation.  At such 
time, he reported that he was currently working for himself as an 
owner of a car lot.  The Veteran indicated that he was impaired 
by his obstructive airway disease and wished to utilize the 
Vocational Rehabilitation Program in order to become a motorcycle 
mechanic and a marine outboard mechanic.  In connection with his 
claim, he was scheduled for an initial evaluation in August 2005, 
but did not report.  In October 2005, the Veteran informed VA 
that he was moving to another state and his file was transferred. 

In a December 2005 Assessment of Veteran's 
Entitlement/Feasibility of Vocational Goal/Level of Services 
Worksheet, it was noted that the Veteran had a combined service-
connected disability rating of 10 percent, which included a 10 
percent rating for pulmonary emphysema and two noncompensable 
ratings for scars of the head, face, or neck.  It was also noted 
that his disabilities of Bulbar palsy and migraines were 
nonservice-connected.  It was determined that the Veteran's 
service-connected disabilities did not contribute in substantial 
part to the impairment.  It was noted that the Veteran had a high 
school diploma.  The Assessment further indicated that the 
Veteran had developed and/or transferable skills, that his 
unemployment was within his control, and he overcame his 
impairment to employment.  As such, it was determined that the 
Veteran did not have an employment handicap.  Additionally, a 
serious employment handicap of chronic pain in the Veteran's back 
was noted.  As such, it was determined that the Veteran did not 
have a serious employment handicap.  Therefore, the Veteran was 
found not to be entitled to vocational rehabilitation services.

In a December 2005 Narrative Report, it was determined that the 
Veteran had an impairment of employability, but his service-
connected disability did not materially contribute to such 
impairment of employability.  Additionally, it was decided that 
the Veteran had overcome the effects of the impairment of 
employability.  Therefore, the Veteran did not have an employment 
handicap or serious employment handicap.  

In reaching such decision, it was noted that the Veteran had a 
combined service-connected disability rating of 10 percent for 
obstructive airway disease and scars.  It was also noted that he 
had nonservice-connected disabilities of migraines and a back 
injury, for which the Veteran received Worker's Compensation for 
from 1997 to 1999.  It was reported that the Veteran had 
indicated that the only limitation he had with his service-
connected disability was that he could not be around cigarette 
smoke or perform heavy labor/physical work.  It was noted that 
the Veteran was currently unemployed as he had discontinued his 
car sales and repair business to relocate to Florida to attend 
school.  It was further observed that the Veteran had previously 
been self-employed from 1999 to 2005 in the business of buying 
and selling cars and doing mechanical repair work.  The Veteran 
stated that vehicle sales slowed down and his business suffered 
as a result.  Prior to such job, he worked from 1992 to 1997 as 
an auto mechanic until he suffered an injury when a truck fell of 
a hoist.  It was noted that the Veteran had a high school 
diploma.

It was determined that the Veteran had an employment impairment 
in that he needed a position where he can sit/stand/walk during 
the day.  He could not lift and carry extremely heavy items for 
long durations of time and needed to avoid cigarette smoking.

It was indicated that the Veteran's impairment was not found to 
result in substantial part from his service-connected obstructive 
airway disease.  He self-reported that the only limitation he had 
from such service-connected disability was to avoid cigarette 
smoke and to not lift extremely heavy items.  It was further 
noted that he denied any problems working as an auto mechanic.  
It was determined that such impairments can be avoided easily in 
a work situation.  It was noted that it appeared that his work-
related/nonservice-connected back injury would be his employment 
impairment; however, he self-reported that his back did not 
bother him much.

The Veteran was further determined to not have a substantial 
vocational limitation from his service-connected disabilities.  
His work background in mechanical-type work was found to be 
enough to provide him with suitable employment as he has been 
consistently employed in the mechanical area and verbally 
expressed that he could perform such work without any 
difficulties.  Therefore, the Veteran did not have an employment 
handicap.  Additionally, it was noted that he overcame his 
disability as he worked as an auto mechanic/salesman since 
returning to his work in 1999 after his Worker's Compensation 
injury.  As such, it was determined that the Veteran did not have 
a serious employment handicap.  

Therefore, in a December 2005 letter, the Veteran was denied 
entitlement to vocational rehabilitation and employment services.  
He submitted a notice of disagreement in March 2006 and a 
statement of the case was issued in June 2006.  The Veteran 
perfect his appeal in August 2006.

As an initial matter, the Board finds that the Veteran does not 
meet the service-connected disability criteria for establishing 
basic entitlement to vocational rehabilitation training.  In this 
regard, he does not have a service-connected disability rated 
more than 20 percent.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  
Specifically, the Veteran has been awarded a 10 percent 
disability rating for pulmonary emphysema and two noncompensable 
ratings for scars of the head, face, or neck.  

Additionally, the evidence reflects that the Veteran does not 
have an employment handicap.  In this regard, the Board finds 
that he does not meet the requirements under 38 C.F.R. § 21.51 
for an employment handicap.  Specifically, such, in essence, 
requires that each of the following conditions must be met: (a) 
the individual has an impairment of employability; (b) the 
effects of impairment of employability have not been overcome; 
and (c) service-connected disabilities must contribute in 
material or substantial part to the overall employability 
impairment.  

Relevant to whether the Veteran has a employability impairment, 
the evidence reflects that he has service-connected disabilities 
of pulmonary emphysema and facial scars and nonservice-connected 
disabilities of Bulbar palsy, migraines, and a back and leg 
disorder, which impact his employability.  In this regard, it has 
been determined that his service-connected disabilities prevented 
him from being around cigarette smoke or performing heavy 
labor/physical work.  Additionally, with regard to his 
nonservice-connected disabilities, the evidence reflects that he 
injured his back and leg in a work-related accident in 1997.  
Therefore, relevant to both service-connected and nonservice-
connected disabilities, the Board finds that such results in a 
vocational or employment impairment in that the Veteran needs a 
position where he can sit/stand/walk during the day as he cannot 
lift and carry extremely heavy items for long durations of time 
and needs to avoid cigarette smoking.

However, the Board finds that the Veteran's vocational or 
employment impairment has been overcome.  In this regard, 
following his service discharge, he worked as an auto mechanic 
until an on-the-job injury in 1997.  After approximately two 
years of receiving Worker's Compensation, he operated his own 
business from 1999 until 2005 before closing it due to decreased 
vehicle sales.  The Veteran has not contended that his 
disabilities resulted in his inability to continue in his chosen 
profession.  Moreover, he self-reported that his back did not 
bother him that much.  Furthermore, the Veteran has very clearly 
demonstrated that he was able to overcome his vocational or 
employment impairment in that he worked as an auto 
mechanic/salesman since returning to work in 1999 after his on-
the-job injury.  Therefore, while the Veteran has a vocational or 
employment impairment, the Board finds that such has been 
overcome.

Moreover, the evidence fails to show that the Veteran's service-
connected disabilities contribute in material or substantial part 
to his overall employability impairment.  In this regard, the 
Veteran self-reported that the only limitation he had from such 
disabilities was an inability to be around cigarette smoke and/or 
lift extremely heavy items.  He also denied any problems working 
as an auto mechanic.   As such, his impairments can be easily 
avoided in a work situation.  Additionally, the Veteran self-
reported that his back did not bother him much.  Furthermore, the 
evidence reflects that his work background in mechanical-type 
work was found to be enough to provide him with suitable 
employment as he has been consistently employed in the mechanical 
area and verbally expressed that he could perform such work 
without any difficulties.  

Therefore, the Veteran does not have an employment handicap 
within the meaning of 38 C.F.R. § 21.51.  Moreover, as the Board 
has determined that he does not have an employment handicap, 
there is no need to reach the question as to whether he has a 
serious handicap.  38 C.F.R. § 21.52. 

In conclusion, the Board finds that the Veteran does not meet the 
criteria for vocational rehabilitation and employment services as 
he does not have a service-connected disability rated at 20 
percent or more or an employment handicap.  38 U.S.C.A. § 3102; 
38 C.F.R. § 21.40.  The Board has considered the applicability of 
the benefit-of- the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the Veteran's favor.  
Therefore, as the preponderance of the evidence is against the 
Veteran's claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to vocational rehabilitation and employment services 
under Chapter 31, Title 38, United States Code, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


